Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 1 of 36 PageID #:256061




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                        No. 1:16-cv-08637 TMD
LITIGATION


This Document Relates To:

All Commercial and Institutional Indirect
Purchaser Plaintiff Actions



   DECLARATION OF ADAM J. ZAPALA IN SUPPORT OF COMMERCIAL AND
INSTITUTIONAL INDIRECT PURCHASER PLAINTIFFS’ UNCONTESTED MOTION
 FOR PRELIMINARY APPROVAL OF SETTLEMENT WITH DEFENDANT AMICK
  FARMS, LLC AND FOR CONDITIONAL CERTIFICATION OF THE PROPOSED
                        SETTLEMENT CLASS

       I, Adam J. Zapala, declare and state as follows:

       1.      I am a partner at Cotchett, Pitre & McCarthy, LLP. During the pendency of this

litigation, my firm has acted as Interim Co-Lead Class Counsel to the Commercial and Institutional

Indirect Purchaser Plaintiffs (“CIIPPs”). I make this declaration based on my personal knowledge

and if called as a witness, I could and would competently testify to the matters stated herein.

       2.      I submit this declaration in support of Class Counsel’s Motion to: (a) preliminarily

approve the settlement reached with Defendant Amick Farms, LLC and its subsidiaries, affiliates

and predecessors (collectively “Amick Farms” or “Settling Defendant”); and (b) to conditionally

certify the Settlement Class.

       3.      On behalf of the CIIPPs, I—along with my Co-Lead Counsel—personally

conducted settlement negotiations with counsel for Amick Farms over the course of several months

and on many occasions. The CIIPPs and Amick Farms recently signed the current proposed


                                                 1
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 2 of 36 PageID #:256062




settlement agreement on June 3, 2020.

        4.      Well before our clients filed this case, we commenced and pursued an extensive

investigation of the Broiler market and conduct of the Defendants underlying the allegations in

CIIPPs’ Consolidated Amended Complaint (ECF No. 179). We have litigated this case extensively

since then. By the time we signed the settlement agreement with Amick Farms to settle our claims

against them, we were well aware of the strengths and weaknesses of each side’s positions. In

addition to our extensive pre-filing investigation, we had briefed the motions to dismiss our

complaints and the parties are currently engaged in, and have been engaged in, extensive discovery

efforts. As a result, we have had the benefit of substantial information obtained from the

Defendants through their document productions and through formal discovery.

        5.      Moreover, prior to reaching a settlement with Amick, CIIPPs reached a settlement

with another Defendant, Fieldale Farms Corporation (“Fieldale”) for $1.4 million. See ECF No.

1534. CIIPPs’ experts estimate that Fieldale’s sales of Broilers to the CIIPP class constitutes 1.9%

of overall sales to the CIIPP class, while Amick Farms has one of the smallest Broiler market

shares of all Defendants to the CIIPP class which CIIPPs estimate to be approximately 1.7% of

the overall sales to the CIIPPs’ class.

        6.      During the litigation and in relation to this settlement, Co-Lead Counsel researched,

analyzed and evaluated many contested legal and factual issues. Based on that analysis, and the

information obtained from discovery and voluntary cooperation, Co-Lead Counsel were well-

informed of the facts and the benefits, risks and consequences of the proposed settlement with

Amick Farms. Counsel thoroughly evaluated the relative strengths and weaknesses of our

respective litigation positions in relation to this settlement.

        7.      The resulting settlement negotiations with Amick Farms were at arm’s length and



                                                   2
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 3 of 36 PageID #:256063




were hard-fought at all times. The Settlement was the product of intensive settlement negotiations

conducted over a period of many months and included several rounds of give-and-take between

CIIPPs’ Co-Lead Counsel and Amick Farms’ counsel during several telephonic meetings. The

parties debated many issues, and negotiated many terms of the settlement, including the amount

of payment, the timing of payment, potential conditions on payment, and potential cooperation

against other Defendants. Each side had the opportunity to be fully informed of the relative

strengths and weaknesses of their positions, litigation risks and issues involving the ability to pay.

Throughout this process, Amick Farms has been represented by experienced, sophisticated

counsel.

        8.      There was no collusion or preference among counsel for the parties at any time

during these negotiations. To the contrary, the negotiations were contentious, hard-fought and fully

informed. CIIPPs sought to obtain the greatest monetary benefit possible from Amick Farms at

this litigation juncture. Furthermore, there was no discussion or agreement at any time regarding

the amount of attorneys’ fees CIIPPs’ counsel would ask the Court to award in this case.

        9.      In the proposed settlement, Amick Farms commits to pay $2.95 million to the

settlement fund within 30 days of the Effective Date of the Settlement Agreement. Amick Farms

also agrees to specified types of cooperation with Plaintiffs in prosecuting any remaining claims

against the other Defendants. Amick Farms’ cooperation will include making reasonable efforts to

authenticate documents it produced during the course of the litigation, lay an evidentiary

foundation for the admissibility of documents it produced during discovery, and providing a trial

witness to authenticate and lay a foundation for documents to get into evidence. See Exhibit A at

§ II.A.3 (a)-(c).

        10.     For purposes of final approval, Rule 23 requires notice to settlement class members



                                                  3
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 4 of 36 PageID #:256064




of, among other things, the fact and material terms of the proposed settlement, instructions on how

to opt out of the proposed class or object to the settlement, and other information.

       11.     In my experience, the cost of providing class notice in complex antitrust class

actions like this well exceeds $300,000, and often costs significantly more, potentially into the

millions of dollars given the size and geographic diversity of the class.

       12.     I have personally prosecuted numerous antitrust class actions as lead counsel or in

other leadership positions. I have negotiated many settlements during those years. In my opinion,

and in the opinion of my esteemed Co-Lead Counsel, the proposed settlement agreement with

Amick Farms is fair, reasonable and adequate. The settlement provides substantial benefits to the

Class and avoids the delay and uncertainty of continuing protracted litigation with Amick Farms.

       13.     A true and correct copy of the Settlement Agreement between CIIPPs and Amick

Farms is attached hereto as Exhibit A to this Declaration.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on June 22, 2020 in Burlingame, California.



                                              /s/ Adam J. Zapala
                                              ADAM J. ZAPALA




                                                 4
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 5 of 36 PageID #:256065




                  EXHIBIT A
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 6 of 36 PageID #:256066




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


 IN RE: BROILER CHICKEN ANTITRUST                      Case No. 1:16-cv-08637
 LITIGATION



 THIS DOCUMENT RELATES TO:

 COMMERCIAL     &   INSTITUTIONAL
 INDIRECT   PURCHASER    PLAINTIFF
 ACTIONS


  SETTLEMENT AGREEMENT BETWEEN COMMERCIAL AND INSTITUTIONAL
  INDIRECT PURCHASER PLAINTIFFS AND DEFENDANT AMICK FARMS, LLC

        This Settlement Agreement (“Settlement Agreement” or “Agreement”) is made and

entered into as of the Effective Date, by and between Amick Farms, LLC (“Amick Farms” or

“Settling Defendant”) and the Commercial and Institutional Indirect Purchaser Plaintiffs

(“Plaintiffs” or “CIIPPs”) individually and on behalf of a class of indirect purchasers of Broilers, as

defined herein, subject to the approval of the Court (the “Settlement Class”).

                                               RECITALS

        A.      Plaintiffs are prosecuting the above-captioned Action on their own behalf and on behalf

of the Settlement Class.

        B.      Plaintiffs have alleged, among other things, that Amick Farms entered into a

contract, combination or conspiracy in restraint of trade, the purpose and effect of which was to

suppress competition and to allow Amick Farms to charge supra-competitive prices during the

Class Period, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1, as well as various state

antitrust, unfair competition, unjust enrichment, and consumer protection laws..
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 7 of 36 PageID #:256067




       C.      Settling Defendant vigorously and affirmatively denies all allegations of

wrongdoing in the Action and has alleged numerous defenses to Plaintiffs’ Claims.

       D.      This Settlement Agreement shall not be deemed or construed to be an admission or

evidence of any violation of any statute, law, rule, or regulation or of any liability or wrongdoing

by the Settling Defendant or of the truth of any of Plaintiffs’ Claims, nor shall it be deemed or

construed to be an admission nor evidence of Settling Defendant’s defenses.

       E.      Co-Lead Counsel have conducted an investigation into the facts and law regarding

the Action and the possible legal and factual defenses thereto and have concluded that a settlement

with Settling Defendant according to the terms set forth below is fair, reasonable, adequate, and

beneficial to and in the best interests of the Settlement Class, given the uncertainties, risks, and

costs of continued litigation, and given the fact that, if approved, the proposed settlement will be

an early settlement in a case with many remaining Defendants and because of joint and several

liability, this Settlement does not impair the Plaintiffs’ ability to collect the full amount of

damages to which they and the Settlement Class may be entitled in the Action (including

damages attributable to Settling Defendant’s alleged conduct).

       F.      Despite its belief that it is not liable for, and has strong defenses to, Plaintiffs’

Claims, Settling Defendant desires to settle the Action to avoid the further expense, inconvenience,

disruption, and burden of this litigation and any other present or future litigation, to avoid the risks

inherent in uncertain complex litigation and trial, and thereby to put to rest this controversy.

       G.      Arm’s-length settlement negotiations have taken place between Co-Lead Counsel

and the Settling Defendant’s Counsel over several months, and this Agreement has been reached

as a result of those negotiations.




                                                   2
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 8 of 36 PageID #:256068




       H.      The Parties to this Agreement desire to fully and finally settle this Action and all

potential Released Claims by Releasing Parties against any of the Released Parties as set forth

below to avoid the costs and risks of protracted litigation and trial.

       IT IS HEREBY AGREED, by and among the Settling Parties, that this Action and all

Released Claims are finally and fully settled and compromised and that this Action shall be

dismissed in its entirety with prejudice as to the Released Parties and without cost to the Released

Parties other than those costs set forth in this Settlement Agreement, subject to approval of the

Court pursuant to Rule 23 of the Federal Rules of Civil Procedure, upon and subject to the

following terms and conditions:

I.     DEFINITIONS

       A.      Settlement Class Definition

       “Settlement Class” means the class described in Section II(E)(2) below.

       B.      General Definitions

               1.      “Action” means the action captioned In re Broiler Chicken Antitrust

Litigation, 1:16-cv-08637 (N.D. Ill.) (“Broilers”), which is currently pending in the United States

District Court for the Northern District of Illinois.

               2.      “Broilers” means chickens raised for meat consumption to be slaughtered

before the age of 13 weeks, and which may be sold in a variety of forms, including fresh or frozen,

raw or cooked, whole or in parts, or as a meat ingredient in a value added product, but excluding

chicken that is grown, processed, and sold according to halal, kosher, free range, or organic

standards.

               3.      “Claims” means any and all actual or potential causes of action, claims,

contentions, allegations, assertions of wrongdoing, damages, losses, or demands for recoveries,




                                                   3
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 9 of 36 PageID #:256069




remedies, or fees complained of, or relating or referred to, or arising from the conduct alleged in

the Action or which could have been alleged in the Action.

                4.     “Class Member” means each member of the Class that does not timely and

properly exclude itself from the Settlement Class.

                5.     “Class Notice” means the notice to the Class that is approved by the Court,

in accordance with Section II(E)(4) below.

                6.     “Class Period” means the period from and including January 1, 2008

through February 20, 2019.

                7.     “Co-Conspirator” means those entities named as co-conspirators in the

Operative Complaint.

                8.     “Co-Lead Counsel” and “Settlement Class Counsel” mean collectively the

law firms of Gustafson Gluek PLLC and Cotchett, Pitre & McCarthy, LLP, Commercial and

Institutional Indirect Purchaser Plaintiffs’ Interim Co-Lead Class Counsel.

                9.     “Complaint” or “Operative Complaint” means the Sixth Amended

Consolidated Class Action Complaint in the Action, ECF Nos. 1568 and 1569 and corrected

version 1586.

                10.    “Court” or “District Court” means the United States District Court for the

Northern District of Illinois and the Honorable Thomas M. Durkin or his successor, or any other

Court in which the Action is proceeding.

                11.    “Date of Final Approval” means the date on which Final Approval as

provided for in Section II(E)(9) occurs.




                                                4
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 10 of 36 PageID #:256070




               12.     “Date of Preliminary Approval” means the date on which the Court enters

an order granting preliminary approval to this Settlement Agreement, pursuant to Rule 23(e) of

the Federal Rules of Civil Procedure, as provided in Section II(E)(3) below.

               13.     “Defendant” or “Defendants” means any or all of the Defendants named in

the Action, now or in the future.

               14.     “Documents” means (a) all papers, electronically stored information

(“ESI”), statements, transcripts, or other materials within the scope of Rule 34(a)(1)(A) of the

Federal Rules of Civil Procedure; and (b) any copies or reproductions of the foregoing, including

microfilm copies or computer images.

               15.     “Effective Date” means the date on which this Settlement Agreement is

entered into and executed by all Parties.

               16.     “Escrow Account” means the account with the Escrow Agent that holds the

Settlement Fund.

               17.     “Escrow Agent” means the bank into which the Settlement Fund shall be

deposited and maintained as set forth in Section II(C)of this Agreement.

               18.     “Fairness Hearing” means a hearing on the settlement proposed in this

Settlement Agreement held by the Court to determine whether the proposed settlement is fair,

reasonable, and adequate, and whether it should be finally approved by the Court.

               19.     “Indirect Purchaser State” means Arizona, California, Connecticut, District

of Columbia, Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan,

Minnesota, Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico,

New York, North Carolina, North Dakota, Oregon, Rhode Island, South Carolina, South Dakota,

Tennessee, Utah, Vermont, West Virginia, and Wisconsin.




                                                5
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 11 of 36 PageID #:256071




               20.       “Final Approval” shall mean the satisfaction of all the conditions set forth

in Section II(E)(9).

               21.       “Net Settlement Fund” means the Settlement Fund, plus accrued interest,

less any award of attorneys’ fees or reimbursement of expenses and less applicable taxes, tax

preparation expenses, and costs of Class Notice and administration as provided for in this

Settlement Agreement, that may be awarded or approved by the Court.

               22.       “Notice” means the notice in accordance with Section III(K).

               23.       “Opt-Out Claim” means any claim, as set forth in Sections II(E)(3) and (4)

of this Settlement Agreement, made by a Person, otherwise qualifying as a member of the

Settlement Class, that has validly and timely excluded itself from the Settlement Class.

               24.       “Order and Final Judgment” means the order and final judgment of the

Court approving the Settlement Agreement, as described in Section II(E)(7) below.

               25.       “Parties” or “Settling Parties” means Settling Defendant and the Settlement

Class, as represented by CIIPPs.

               26.       “Person(s)” includes an individual and an entity.

               27.       “Plaintiffs” means the Commercial and Institutional Indirect Purchaser

Plaintiffs (“CIIPPs”).

               28.       “Released Claims” means any and all existing or potential claims, demands,

actions, suits, causes of action, whether class, individual, or otherwise in nature (whether or not

any Class Member has objected to the settlement or makes a claim upon or participates in the

Settlement Fund, whether directly, indirectly, representatively, derivatively or in any other

capacity) that any of the Releasing Parties (defined below) ever had, now has, or hereafter can,

shall, or may have on account of, or in any way arising out of, any and all known and unknown,




                                                  6
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 12 of 36 PageID #:256072




foreseen and unforeseen, suspected or unsuspected, actual or contingent, liquidated or

unliquidated, claims, demands, actions, suits, causes of action, injuries, or damages arising from

or in connection with any act or omission during the Class Period complained of, relating to or

referred to in the Action or which could have been raised in the Action, or relating to any act or

omission of any of the Released Parties concerning Broilers.             Notwithstanding the above,

“Released Claims” do not include: (a) claims asserted against any other Defendant or alleged Co-

Conspirator, including their joint and several liability for the damages attributable to Settling

Defendant; (b) damages claims under the state or local laws of any jurisdiction other than an Indirect

Purchaser State; or (c) any claims based on: (1) product defect or breach of warranty; (2) breach of

contract (except such breaches relating to contractual provisions relating to anticompetitive actions

and/or unfair or inflated pricing); or (3) purchases of Broilers by persons or entities other than the

Releasing Parties, which includes certain claims specifically excluded from the Settlement Class in

Section II(E)(2) below. The reservation of claims set forth in (a) through (c) of this Section

I(B)(28) does not impair or diminish the right of the Released Parties to deny any such claims or

to assert any and all defenses to such claims.

                29.     “Released Parties” means jointly and severally, individually and

collectively, the Settling Defendant, its predecessors; successors; assigns; and any and all past,

present, and future parents, owners, subsidiaries, divisions, departments, and affiliates; and all of

its and their heirs, executors, devisees, administrators, officers, executives, directors, stockholders,

partners, members, managers, agents, attorneys, advisors, auditors, accountants, contractors,

servants, employees, representatives and insurers. Notwithstanding the foregoing, “Released

Parties” does not include any other Defendant or alleged Co-Conspirator (except as to any

affiliated person or entity described above), either explicitly or as a third party beneficiary.




                                                   7
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 13 of 36 PageID #:256073




               30.     “Releasing Parties” means jointly and severally, individually and

collectively, Plaintiffs, the Settlement Class, and each Class Member, on behalf of themselves and

any person or entity claiming by or through them as, including without limitation, their respective

predecessors; successors; assigns; and any and all past, present, and future parents, owners,

subsidiaries, divisions, departments, affiliates, heirs, executors, devisees, administrators, officers,

directors, stockholders, partners, members, managers, agents, attorneys, advisors, auditors,

accountants, contractors, servants, employees, representatives and insurers.

               31.     “Settling Defendant” means Amick Farms, LLC.

               32.     “Settling Defendant’s Counsel” means the law firm of Dykema Gossett

PLLC, and attorneys associated therewith.

               33.     “Settlement Amount” means the cash payment of TWO MILLION NINE

HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($2,950,000), as more specifically

described in Section II(A)(1), below.

               34.     “Settlement Fund” means the funds described in Section II(A) of this

Settlement Agreement, plus accrued interest, in the separate Escrow Account for the settlement

contemplated by this Settlement Agreement established in accordance Section II(C) below.

II.    SETTLEMENT

       A.      Performance By Settling Defendant

               1.      Settlement Payment. In exchange for the full consideration described in

this Settlement Agreement, Settling Defendant shall pay the Settlement Amount in United States

dollars, and in immediately available funds, inclusive of the Settlement Class recovery amounts,

any service awards to Plaintiffs for the work Plaintiffs performed on behalf of the Settlement Class

(“Service Awards”) as awarded by the Court, fees (including attorneys’ fees and any other fees),




                                                  8
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 14 of 36 PageID #:256074




and costs, and any other fund or amounts which may be established or identified in connection

with the Action.

                       a.      The Settlement Amount shall be paid by Settling Defendant into the

Escrow Account for the Settlement Fund established in Section II(C)(1) by wire transfer, pursuant

to instructions from the Escrow Agent or Co-Lead Counsel, within thirty (30) days following the

later of: (i) the Effective Date and (b) Settling Defendant being provided with the W-9 account

number, account name, and wiring information for the Escrow Account.

                       b.      Each Class Member shall look solely to the Net Settlement Amount

for settlement and satisfaction by the Settling Defendant, as provided herein, of all Released

Claims.

               2.      Compliance. Settling Defendant asserts that its business practices do not

constitute a per se or other violation of Section 1 of the Sherman Act with respect to the sale of

Broilers. The parties agree that Settling Defendant will not, for a period of 24 months from the date

of the entry of Final Judgment, engage in conduct that constitutes a per se violation of Section 1

of the Sherman Act with respect to the sale of Broilers.

               3.      Cooperation. Settling Defendant shall cooperate in good faith with

Plaintiffs and Settlement Class Counsel in accordance with the terms and provisions of this

Agreement. Such cooperation shall consist of the following:

                       a.      Authentication of Documents. Settling Defendant agrees to use

reasonable efforts to authenticate, to the extent possible, documents and/or things produced in the

Action, whether by declarations, affidavits, depositions, hearings and/or trials as may be necessary

for the Action and further subject to the limitation in Section II(A)(3)(c).




                                                  9
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 15 of 36 PageID #:256075




                       b.      Foundation of Documents. Settling Defendant agrees to use

reasonable efforts to lay the foundation, to the extent possible, for documents and/or things

produced in this Action so that they may be admissible and become evidence in this Action,

whether by declaration, affidavits, depositions, hearings and/or trials as may be necessary for the

Action and further subject to the limitation in Section II(A)(3)(c).

                       c.      Testimony at Trial. Settling Defendant agrees to make available

for testimony at trial in the Action one (1) current or former employee of Settling Defendant whom

Settlement Class Counsel reasonably believes has knowledge regarding Plaintiffs’ claims, or who

is able to authenticate and lay a foundation for documents to get into evidence. With respect to

former employees, Settling Defendant will make reasonable efforts to secure the witness’s

attendance, but may be unable to do so. Such a witness will be made available at the Settling

Plaintiffs’ expense and upon reasonable notice.

                       d.      Confidentiality. All information or communications provided to

Settlement Class Counsel pursuant to this Section II(A)(3) (“Cooperation Materials”), shall be

treated as “Highly Confidential,” unless otherwise agreed to, under the protective order entered on

November 8, 2016 in the Acton (ECF NO. 202).

               4.      No Additional Obligations. Except as specifically set forth above, Settling

Defendant shall have no other performance obligations under this Settlement Agreement

whatsoever..

       B.      Release and Covenant Not to Sue.

               1.      Release. Upon the occurrence of the Date of Final Approval, and in

consideration of the valuable consideration set forth in this Agreement, the Releasing Parties shall

be deemed to, and by operation of the Order and Final Judgment shall have, hereby fully, finally,




                                                  10
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 16 of 36 PageID #:256076




and forever released, acquitted, relinquished, and discharged the Released Parties of all Released

Claims.

               2.      Covenant Not to Sue. The Releasing Parties covenant not to sue or

otherwise seek to establish liability against the Released Parties for any transaction, event,

circumstance, action, failure to act, or occurrence of any sort or type arising out of the Released

Claims, including, without limitation, seeking to recover damages or other relief relating to any of

the Released Claims. This Paragraph shall not apply to any action to enforce this Settlement

Agreement.

               3.      Full Release. The Parties to this Agreement expressly agree and confirm

that the Released Claims as set forth in Section I(B)(28) and the provisions of Section II(B)

constitute a full and final release by the Releasing Parties of the Released Parties for the Released

Claims.

               4.      Waiver. Upon the Date of Final Approval, the Releasing Parties shall be

deemed to have, and by operation of the Order and Final Judgment shall have, with respect to the

subject matter of the Released Claims, waived the provisions, rights, and benefits of Section 1542

of the California Civil Code (providing “A GENERAL RELEASE DOES NOT EXTEND TO

CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR

SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY

AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”) and Section 20-7-11 of the

South Dakota Codified Laws (providing “A GENERAL RELEASE DOES NOT EXTEND TO

CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS




                                                 11
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 17 of 36 PageID #:256077




FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM

MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”).

        The Releasing Parties shall further be deemed to have, and by operation of the Order and

Final Judgment shall have, expressly waived all similar provisions, statutes, regulations, rules, or

principles of law or equity of any other state or applicable jurisdiction, or principle of common law.

In connection with the waiver and relinquishment set forth in this Paragraph, the Releasing Parties

acknowledge that they are aware that they may hereafter discover facts in addition to, or different

from, those facts which they now know or believe to be true with respect to the subject matter of

the Released Claims, but that it is their intention to fully, finally, and forever release, acquit,

relinquish and discharge the Released Parties of all Released Claims, and, upon the Date of Final

Approval, shall be deemed to have, and by operation of the Order and Final Judgment, shall have,

forever released, acquitted, relinquished, and discharged the Released Parties of all Released

Claims, known or unknown, suspected or unsuspected, contingent or non-contingent, whether or

not concealed or hidden, which now exist, or heretofore have existed, upon any theory of law or

equity now existing or coming into existence in the future, notwithstanding the discovery or

existence of any such additional or different facts. The Releasing Parties intend and, by operation

of the Order and Final Judgment, shall be deemed to have acknowledged that the foregoing waiver

was separately bargained for and a key element of the Settlement of which this waiver and release

is a part.

        C.     Settlement Fund Administration. The Settlement Fund shall be administered

pursuant to the provisions of this Settlement Agreement and subject to the Court’s continuing

supervision and control, until the funds in the Settlement Fund are fully distributed, as follows:




                                                 12
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 18 of 36 PageID #:256078




                 1.       The Settlement Fund shall be established within an Escrow Account and

administered by an Escrow Agent at a bank designated by Co-Lead Counsel and administered by

an Escrow Agent designated by Co-Lead Counsel. Co-Lead Counsel, Settling Defendant, and

Settling Defendant’s Counsel agree to cooperate in good faith to prepare an appropriate escrow

agreement in conformance with this Settlement Agreement.

                 2.       Except as provided herein, neither the Settlement Class nor Co-Lead Counsel shall

have any responsibility, financial obligation, or liability for any fees, costs, or expenses related to providing

notice to the Settlement Class or obtaining approval of the settlement or administering the Settlement. Co-

Lead Counsel may, without prior order of the Court, withdraw from the Settlement Fund up to

$400,000 to pay the costs for Class Notice and administration and for preliminary and final

approval of this Settlement. In the event that Court-ordered notice and administration costs exceed

$400,000, Plaintiffs and Co-Lead Counsel may apply to the Court to pay such additional notice

and administration costs from the Settlement Fund. Up to $400,000 of the Class Notice and

administration costs actually incurred pursuant to this Settlement Agreement shall be

nonrefundable in the event that, for any reason, this Settlement is terminated or rescinded pursuant

to Section II(E)(10).

                 3.       If there are other settlements at the time of, or within a reasonable amount

of time after, the preliminary approval of this Settlement Agreement, Co-Lead Counsel shall

endeavor to ensure that Class Notice and claims administration costs shall be paid from the

settlement funds in this and the such other settlement agreements proportionate to the amount of

any such settlements, consistent with any such other settlement agreements and the approval of

the Court.




                                                      13
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 19 of 36 PageID #:256079




               4.      Under no circumstances will Settling Defendant be required to pay more or

less than the Settlement Amount pursuant to this Settlement Agreement. For purposes of

clarification, the payment of any Fee and Expense Award, the Class Notice and Administrative

Costs (including payment of any applicable fees to Escrow Agent), any Service Awards to

Plaintiffs, payments to Class Members and any other fees and costs associated with the

implementation of this Settlement Agreement shall be exclusively paid from the Settlement Fund.

               5.      No other funds shall be paid or disbursements made from the Settlement

Fund without an order of the Court, and in the event of any such order of the Court, any such

additional payments or disbursements shall be refundable to Settling Defendant in the event that

the Settlement Agreement is terminated or rescinded pursuant to Section II(E)(10).

               6.      The Escrow Agent shall, to the extent practicable, invest the funds deposited

in the Settlement Fund in discrete and identifiable instruments backed by the full faith and credit

of the United States Government, or fully insured by the United States Government or any agency

thereof, and shall reinvest the proceeds of these instruments as they mature in similar instruments

at their then-current market rates. Any cash portion of the Settlement Fund not invested in

instruments of the type described in the first sentence of this Section II(C)(6) shall be maintained

by the Escrow Agent, and not commingled with any other funds or monies, in a federally insured

bank account. Subsequent to payment into the Settlement Fund pursuant to Section II(A)(1),

neither the Settling Defendant, any other Released Party, nor Settling Defendant’s Counsel shall

bear any responsibility or risk related to the Settlement Fund or the Net Settlement Fund.

               7.      The Parties agree that the Settlement Fund and the Net Settlement Fund are

each intended to be a “Qualified Settlement Fund” within the meaning of Treasury Regulation §

1.468B-1 and that the Escrow Agent, as administrator of the Qualified Settlement Fund within the




                                                14
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 20 of 36 PageID #:256080




meaning of Treasury Regulation § 1.468B-2(k)(3), shall be solely responsible for filing tax returns

for the Escrow Account and paying from the Escrow Account any Taxes, as defined below, owed

with respect to the Escrow Account. Neither the Settling Defendant, any other Released Party, nor

the Settling Defendant’s Counsel shall have any liability or responsibility of any sort for filing any

tax returns or paying any Taxes with respect to the Escrow Account.

               8.      All: (i) taxes on the income of the Settlement Fund (“Taxes”), and (ii)

expenses and costs incurred in connection with the taxation of the Settlement Fund (including,

without limitation, reasonable expenses of tax attorneys and accountants) shall timely be paid by

the Escrow Agent out of the Settlement Fund. The Class Members shall be solely responsible for

paying any and all federal, state, and local income taxes due on any distribution made to them

pursuant to the Settlement provided herein.

               9.      After the Date of Final Approval, the Net Settlement Fund shall be

disbursed in accordance with a plan of distribution to be approved by the Court. The Class

Members shall look solely to the Net Settlement Fund for settlement and satisfaction of any and

all Released Claims from Released Parties. The timing of a motion to approve a plan of

distribution of the Net Settlement Fund created by this Settlement Agreement shall be in the

discretion of Co-Lead Counsel, and may be combined with a plan to distribute proceeds from other

settlements in this Action.

       D.      Reversion

               Settling Defendant shall have no rights to reversion in the event that Class Members

request exclusion or opt out of the Class, and any Opt-Out Claims shall have no effect on this

Settlement Agreement.

       E.      Approval of Settlement Agreement and Dismissal of Released Claims.




                                                 15
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 21 of 36 PageID #:256081




               1.      Cooperation. Plaintiffs and Settling Defendant shall use their best efforts

to effectuate this Settlement Agreement, including cooperating in seeking the Court’s approval of

the Settlement Agreement, the giving of appropriate Class Notice under Federal Rules of Civil

Procedure 23(c) and (e), and the complete and final dismissal with prejudice of the Action as to

the Settling Defendant only.

               2.      Settlement Class Certification. Plaintiffs shall seek, and Settling

Defendant shall not object to, appointment of Plaintiffs’ Co-Lead Counsel as Settlement Class

Counsel for purposes of this Settlement, and certification in the Action of a Settlement Class for

settlement purposes only, defined as follows:

               All entities who indirectly purchased Broilers from Defendants or co-
               conspirators in the United States during the Class Period for their own
               use in commercial food preparation, including institutional purchasers
               such as hospitals, nursing homes, and schools.

               Specifically excluded from this Class are: (a) natural persons who
               purchased Broilers for their personal use and not for commercial Food
               preparation (End-User Consumers); (b) purchasers of Broilers
               directly from Defendants; (c) purchasers of Broilers for resale in
               unaltered form; (d) purchasers of value added products containing
               Broilers, that are not manufactured, supplied or processed by
               Defendants, or otherwise not under the control of Defendants; (e) the
               Defendants; (f) the officers, directors or employees of any Defendant;
               (g) any entity in which any Defendant has a controlling interest; and
               any affiliate, legal representative, heir or assign of any Defendant; (h)
               any federal, state governmental entities, any judicial officer presiding
               over this action and the members of his/her immediate family and
               judicial staff; (i) any juror assigned to this action; and (j) any Co-
               Conspirator identified in this action.

               3.      Preliminary Approval. Plaintiffs shall submit to the District Court a

motion, at such time deemed appropriate in the discretion of Co-Lead Counsel (but in no event, no

more than 45 calendar days from the Effective Date), requesting entry of an order preliminarily

approving this Settlement Agreement (“Preliminary Approval Order”). Settling Defendant shall

not oppose and shall reasonably cooperate in such motion, provided, however, that prior to filing


                                                  16
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 22 of 36 PageID #:256082




such a motion, Co-Lead Counsel shall provide Counsel for the Settling Defendant with a draft of

such motion and shall consider in good faith any reasonable and timely edits proposed by Settling

Defendant’s Counsel. The proposed Preliminary Approval Order shall provide that, inter alia:

                       a.       the settlement proposed in the Settlement Agreement has been

negotiated at arm’s length and is preliminarily determined to be fair, reasonable, adequate, and in

the best interests of the Settlement Class;

                       b.       after Class Notice has been carried out, a hearing on the settlement

proposed in this Settlement Agreement shall be held by the Court to determine whether the

proposed settlement is fair, reasonable, and adequate, and whether it should be finally approved

by the Court (the “Fairness Hearing”);

                       c.       Class Members who wish to exclude themselves must submit an

appropriate and timely request for exclusion;

                       d.       Class Members who wish to object to this Agreement must submit

an appropriate and timely written statement of the grounds for objection;

                       e.       Class Members who wish to appear in person to object to this

Agreement may do so at the Fairness Hearing pursuant to directions by the Court; and

                       f.       The Action with respect to Plaintiffs’ Claims is stayed as to the

Released Parties except as necessary to effectuate this Settlement Agreement.

               4.      Class Notice. The Class Notice shall provide for a right of exclusion, as set

forth in Sections II(E)(3) and (4). The Class Notice shall also provide for a right to object to the

proposed Settlement. The timing of a motion to direct or approve Class Notice of this Settlement

Agreement shall be in the discretion of Co-Lead Counsel, and may be combined with class notice

of other settlements in this Action, provided, however, that prior to filing such a motion to approve




                                                 17
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 23 of 36 PageID #:256083




Class Notice, Co-Lead Counsel shall provide Counsel for the Settling Defendant with a draft of

such motion and shall consider in good faith any reasonable and timely proposed edits by Settling

Defendant’s Counsel.

               5.      Cost of Class Notice. The costs of providing Class Notice to Settlement

Class Members shall be paid by the Escrow Agent from the Settlement Fund pursuant to Section

II(C)(2) and (3).

               6.      CAFA Notice. Within ten (10) days of filing of this Settlement Agreement

in court, Settling Defendant will provide to the appropriate state officials and the appropriate

federal official the notice required by the Class Action Fairness Act of 2005, 28 U.S.C. § 1715(b)

(“CAFA”).

               7.      Final Judgment. If this Settlement Agreement is preliminarily approved

by the Court, the Settlement Class, at a time to be determined at the discretion of Co-Lead Counsel,

shall seek entry of an Order and Final Judgment, which Settling Defendant shall not oppose and

in which it shall reasonably cooperate, that inter alia:

                       a.     certifies the Settlement Class described in Section II(E)(2), pursuant

to Rule 23 of the Federal Rules of Civil Procedure, solely for purposes of this Settlement as a

Settlement Class for the Action;

                       b.     finally approves this Settlement Agreement and its terms as being a

fair, reasonable, and adequate settlement as to the Class Members within the meaning of Rule 23

of the Federal Rules of Civil Procedure and directing its consummation according to its terms and

conditions;

                       c.     determines    that    the    Class   Notice   constituted,   under   the

circumstances, the most effective and practicable notice of this Settlement Agreement and the




                                                   18
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 24 of 36 PageID #:256084




Fairness Hearing, and constituted due and sufficient notice for all other purposes to all Persons

entitled to receive notice;

                       d.     orders that all claims made against the Settling Defendant in the

Action, be dismissed with prejudice and, except as expressly provided for in this Settlement

Agreement, without further costs or fees;

                       e.     incorporates the Releases and Covenants set forth in Section II(B) of

this Agreement and makes the Releases and Covenants effective as of the date of the Final Order

and Final Judgment;

                       f.     reserves to the Court exclusive jurisdiction over the settlement and

this Settlement Agreement, including the administration and consummation of this Agreement;

                       g.     determines under Federal Rule of Civil Procedure 54(b) that there is

no just reason for delay and directs that the judgment of dismissal as to the Released Parties shall

be final and entered forthwith; and

                       h.     orders that Net Settlement Fund may be disbursed as provided in the

Final Approval Order or other order of the Court.




               8.      Class Counsel Fees and Expenses; No Other Costs.

                       a.     Except as otherwise provided in Section II(A)(1) of this Settlement

Agreement, the Released Parties shall have no responsibility for any other payments, fees or costs,

including Co-Lead Counsel’s attorneys’ fees, costs, and expenses or the fees, costs, or expenses of

any Plaintiff’s or Settlement Class Member’s respective attorneys, experts, advisors, or




                                                19
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 25 of 36 PageID #:256085




representatives, provided, however, that with respect to the Action, including this Settlement

Agreement, the Settling Defendant shall bear its own costs and attorneys’ fees.

                       b.     At their discretion and after Final Approval and proper notice to

Class Members and opportunity to object, Co-Lead Counsel may seek a Court order granting

attorneys’ fees and expenses from the Settlement Fund, separately or in conjunction with other

settlements.

                       c.     At their discretion and after Final Approval and proper notice to

Class Members and opportunity to object, Class Counsel may seek from the Settlement Fund,

separately or in conjunction with other settlements, a court order granting reimbursement of costs

and Service Awards, and to compensate for the time and expense they have incurred in bringing

this Action.

                       d.     The procedure for and the allowance or disallowance by the Court

of any applications by Co-Lead Counsel for attorneys’ fees and expenses or the expenses of or

Service Awards to Plaintiffs to be paid out of the Settlement Fund are not part of or a condition to

the Settlement set forth herein, and are to be considered by the Court separately from the Court’s

consideration of the fairness, reasonableness, and adequacy of the settlement and the Settlement

Agreement, and any order or proceeding relating to any application for attorneys’ fees or expenses

or Service Awards shall not operate to terminate or cancel this Settlement Agreement or the

releases set forth herein, or affect or delay the Final Approval of this settlement and Settlement

Agreement.

                       e.     Within 15 calendar days after any order by the Court awarding

attorneys’ fees, expenses, Service Awards or expenses, the Escrow Agent shall pay the approved

attorneys’ fees, costs, and Service Award via wire transfer from the Settlement Fund as directed




                                                20
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 26 of 36 PageID #:256086




by Co-Lead Counsel. In the event the amount of attorneys’ fees, costs, or service award is reduced

on appeal, Co-Lead Counsel shall, within 30 days of such appellate order, cause the difference in

the amount paid and the amount awarded on appeal to be returned to the Settlement Fund.

                9.     When Settlement Becomes Final. The settlement contemplated by this

Settlement Agreement shall become final on the date that: (a) the Court has entered the Order and

Final Judgment approving this Settlement Agreement, and all of its material terms and conditions,

in accordance with Section II(E)(7), above, under Rule 23(e) of the Federal Rules of Civil

Procedure and dismissing the Action as against the Settling Defendant with prejudice as to all

Settlement Class Members and without costs; and (b) the time for appeal or to seek permission to

appeal from the Court’s approval of this Settlement Agreement and entry of the order of Final

Judgment, as described in Section II(E)(7) above, has expired with no appeal having been filed or,

if appealed, approval of this Settlement Agreement and the Order and Final Judgment has been

affirmed in its entirety by the court of last resort to which such appeal has been taken and such

affirmance is no longer subject to further appeal or review. “Final Approval” shall mean the

satisfaction of all the conditions set forth in this Section II(E)(9). The Parties agree that neither

the provisions of Rule 60 of the Federal Rules of Civil Procedure, nor the All Writs Act, 28 U.S.C.

§ 1651, nor any extensions of time in petitioning for a writ of certiorari under Rule 13 of the Rules

of the Supreme Court of the United States, shall be taken into account in determining the above-

stated times.

                10.    Termination and Rescission.

                       a.      Rejection or Alteration of Settlement Terms.            If the Court

declines to grant a Preliminary Approval Order or Final Judgment (as set forth in Sections II(E)(3)

or (E)(7) above, respectively); or if the Court approves this Settlement Agreement in a materially




                                                 21
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 27 of 36 PageID #:256087




modified form; or if after the Court’s approval, such approval is materially modified or set aside on

appeal; or Final Approval is not obtained; or if the Court enters the Final Order and Judgment and

appellate review is sought and on such review such Final Order and Judgment is not affirmed

(collectively “Triggering Events”), then Settling Defendant and Plaintiffs shall each, in their

respective sole discretion, have the option to rescind this Settlement Agreement in its entirety by

providing written Notice of their election to do so (“Termination Notice”) to the other Party within

thirty (30) calendar days of any of the Triggering Events. For purposes of this Section II(E)(10)(a),

a material modification includes but is not limited to, any modification to the Settlement Amount,

a material change to the scope of the Released Claims, and the terms as set forth in Sections

I(B)(28), (29) and (30) and Section II.

                       b.      Effect of Termination or Rescission of Settlement. In the event

this Settlement Agreement is rescinded or terminated by a Termination Notice, then: (i) within

fifteen (15) calendar days thereafter, the Settlement Fund, including accrued interest, less taxes

and tax expenses that have been paid or that have accrued and will be payable at some later date,

and less expenses and costs that have been disbursed pursuant to Section II(C)(2), shall be refunded

by the Escrow Agent to the Settling Defendant pursuant to written instructions from Settling

Defendant’s Counsel to Co-Lead Counsel; and (ii) the Parties shall be deemed to have reverted to

their respective status in the Action as of the day before the Effective Date, and without waiver of

any positions asserted in the Action as of the day before the Effective Date, which shall then

resume proceedings in the Court, that Court having retained jurisdiction over the Settlement and

related matters and, except as otherwise expressly provided in this Settlement Agreement, the

Parties shall proceed in all respects as if this Settlement Agreement had not been executed.




                                                 22
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 28 of 36 PageID #:256088




               11.     No Admission.

                       a.      Nothing in this Settlement Agreement constitutes an admission by

the Settling Defendant or any other Released Parties as to the merits of the allegations made or

which could have been made in the Action, or an admission by Plaintiffs or the Settlement Class

of the validity of any defenses that have been or could be asserted by the Settling Defendant or

any other Released Parties.

                       b.      This Settlement Agreement, and any of its terms, and any agreement

or order relating thereto, shall not be deemed to be, or offered by any of the Parties to be received

in any civil, criminal, administrative, or other proceeding, or utilized in any manner whatsoever as

a presumption, a concession, or an admission of any fault, wrongdoing, or liability whatsoever on

the part of any of the Settling Defendant or other Released Parties; provided, however, that nothing

contained in this Section II(E)(11) shall prevent this Settlement Agreement (or any agreement or

order relating thereto) from being used, offered, or received in evidence in any proceeding to

approve, enforce, or otherwise effectuate the Settlement Agreement (or any agreement or order

relating thereto) or the Order and Final Judgment, or in which the reasonableness, fairness, or good

faith of any Party participating in the Settlement (or any agreement or order relating thereto) is in

issue, or to enforce or effectuate provisions of this Settlement Agreement or the Order and Final

Judgment. This Settlement Agreement may, however, be filed and used in other proceedings,

where relevant, to demonstrate the fact of its existence and of this Settlement, including but not

limited to Settling Defendant filing the Settlement Agreement and/or the Order and Final Judgment

in any other action that may be brought against them in order to support a defense or counterclaim

based on principles of res judicata, collateral estoppel, release, good faith settlement, waiver,




                                                 23
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 29 of 36 PageID #:256089




judgment bar or reduction, or any other theory of claim preclusion or issue preclusion or similar

defense or counterclaim.

III.    MISCELLANEOUS

        A.     Entire Agreement.         This Settlement Agreement shall constitute the entire

agreement between the Parties pertaining to the settlement of the Action as to Settling Defendant,

and the release of the Released Parties, and supersedes any and all prior and contemporaneous

undertakings of the Parties in connection therewith. All terms of the Settlement Agreement are

contractual and not mere recitals.

        B.     Inurement. The terms of the Settlement Agreement are and shall be binding upon,

to the fullest extent possible, each of the Releasing Parties and the Released Parties, and upon all

other Persons claiming any interest in the subject matter hereto through any of the Settling Parties,

Releasing Parties, or Released Parties, including any Class Members.

        C.     Modification. This Settlement Agreement may be modified or amended only by a

writing executed by Co-Lead Counsel and Settling Defendant or Settling Defendant’s Counsel,

subject (if after Date of Preliminary Approval) to approval by the Court. Amendments and

modifications may be made without notice to the Settlement Class unless notice is required by law

or by the Court.

        D.     Drafted Mutually. For the purpose of construing or interpreting this Settlement

Agreement, Plaintiffs, the Settlement Class and Settling Defendant shall be deemed to have drafted

it equally, and it shall not be construed strictly for or against any party.

        E.    Governing Law. All terms of this Settlement Agreement shall be governed by and

interpreted according to the substantive laws of Illinois without regard to its choice-of-law or

conflict-of-law principles.




                                                  24
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 30 of 36 PageID #:256090




        F.    Jurisdiction. This Settlement Agreement is subject to the continuing and exclusive

jurisdiction of the Court for any suit, action, proceeding, or dispute arising out of or relating to this

Settlement Agreement or the applicability of this Settlement Agreement, including, without

limitation, any suit, action, proceeding, or dispute relating to the release provisions herein. If for

any reason this Settlement Agreement is rescinded, terminated, fails to obtain Final Approval or

otherwise fails to become effective, then, in such event, nothing in this Settlement Agreement or

with regard to any conduct of Settling Defendant or Settling Defendant’s Counsel pursuant to any

obligations Settling Defendant has pursuant to the Agreement shall constitute or are intended to

be construed as any agreement to personal jurisdiction (general or specific) or subject matter

jurisdiction so as to confer the jurisdiction of the District Court over the Released Parties, nor shall

it constitute any waiver of any defenses based on personal or subject matter jurisdiction.

        G.    Counterparts. This Settlement Agreement may be executed in counterparts by Co-

Lead Counsel and Settling Defendant’s Counsel, each of which shall be deemed an original and

all of which taken together shall constitute the same Settlement Agreement. A facsimile, electronic

or .pdf signature shall be deemed an original signature for purposes of executing this Settlement

Agreement.

        H.      Represented by Counsel. Plaintiffs, the Settlement Class and Settling Defendant

acknowledge that each have been represented by counsel, and have made their own investigations

of the matters covered by this Settlement Agreement to the extent they have deemed it necessary

to do so and are not relying on any representation or warranty by the other party other than as set

forth herein. The Settling Parties and their respective counsel agree that they will not seek to set

aside any part of the Settlement Agreement on the grounds of mistake.




                                                   25
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 31 of 36 PageID #:256091




       I.      Authorization. Each of the undersigned attorneys represents that he or she is fully

authorized to enter into and execute this Settlement Agreement, subject to Court approval; the

undersigned Co-Lead Counsel represent that they are authorized to execute this Settlement

Agreement on behalf of Plaintiffs and the Settlement Class; and the undersigned Settling

Defendant’s Counsel represent that they are authorized to execute the Settlement Agreement on

behalf of Settling Defendant.

       J.      Privilege. Nothing in this Settlement Agreement or the negotiations or proceedings

relating to the foregoing is intended to or shall be deemed to constitute a waiver of any applicable

privilege or immunity, including, without limitation, the accountants’ privilege, the attorney-client

privilege, the joint defense privilege, joint common interest privilege or attorney work product

immunity.

      K.       Notice. Any notice, other than Class Notice, required pursuant to or in connection

with this Settlement shall be in writing and shall be given by: (1) hand delivery; (2) registered or

certified mail, return receipt requested, postage prepaid; (3) electronic mail (provided that the

recipient acknowledges having received that email, with an automatic “read receipt” or similar

notice constituting an acknowledgement of an email receipt for purposes of this Paragraph) or (4)

UPS or similar overnight courier, addressed, in the case of notice to any Plaintiff to Co-Lead

Counsel at their addresses set forth below, and, in the case of notice to Settling Defendant, to their

representative at the address set forth below, or such other address as Settling Defendant or Co-

Lead Counsel may designate, from time to time, by giving notice to all Parties in the manner

described in this Section III(K) (The foregoing shall be referred to herein as “Notice”).

               For Commercial and Institutional Indirect Purchaser Plaintiffs:

               Daniel C. Hedlund
               GUSTAFSON GLUEK PLLC



                                                 26
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 32 of 36 PageID #:256092




              120 South 6th Street, Suite 2600
              Minneapolis, MN 55402
              T: (612) 333-8844
              F: (612) 339-6622
              DHedlund@gustafsongluek.com

              Adam J. Zapala
              COTCHETT, PITRE & McCARTIIY LLP
              840 Malcolm Road, Suite 200
              Burlingame, CA 94010
              T: (650) 697-6000
              F: (650) 697-0577
              AZapala@cpmlegal.com

              For Settling Defendant Amick Farms, LLC:

              Howard B. Iwrey
              DYKEMA GOSSETT PLLC
              39577 Woodward Ave., Suite 300
              Bloomfield Hills, MI 48304
              T: 248-203-0700
              F: 855-232-1791
              hiwrey@dykema.comSteven H. Gistenson

              Steven H. Gistenson
              DYKEMA GOSSETT PLLC
              10 South Wacker Drive
              Suite 2300
              Chicago, IL 60606
              T: 312-627-2267
              F: 866-691-5046
              sgistenson@dykema.com

              Donna Coaxum
              1225 Corporate Boulevard
              Aurora, IL 60505
              T: 630-692-2303
              dcoaxum@osigroup.com

       K.     Headings. All headings contained in this Settlement Agreement are for reference

purposes only and are not intended to affect in any way the meaning or interpretation of this

Settlement Agreement.




                                             27
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 33 of 36 PageID #:256093
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 34 of 36 PageID #:256094




       IN WITNESS WHEREOF, the Parties hereto, through their fully authorized

representatives, have agreed to this Settlement Agreement as of the Effective Date.




 ______________________________                  __________________________________
 Daniel E. Gustafson                             Adam J. Zapala
 Daniel C. Hedlund                               Tamarah Prevost
 Michelle J. Looby                               COTCHETT, PITRE & MCCARTHY, LLP
 Joshua R. Rissman
                                                 840 Malcolm Road, Suite 200
 Brittany N. Resch
 GUSTAFSON GLUEK PLLC                            Burlingame, CA 94010
 120 South 6th Street, Suite 2600                T: (650) 697-6000
 Minneapolis, MN 55402                           azapala@cpmlegal.com
 T: (612) 333-8844                               tprevost@cpmlegal.com
 dgustafson@gustafsongluek.com
 dhedlund@gustafsongluek.com
 mlooby@gustafsongluek.com
 jrissman@gustafsongluek.com
 bresch@gustafsongluek.com                       Dated:    June 3, 2020

 Dated:
                                               Counsel for Commercial and Institutional Indirect
                                               Purchaser Plaintiffs



                                                 ___________________________________
                                                 Howard B. Iwrey
                                                 DYKEMA GOSSETT PLLC
                                                 39577 Woodward Ave., Suite 300
                                                 Bloomfield Hills, MI 48304
                                                 T: 248-203-0700
                                                 F: 855-232-1791
                                                 hiwrey@dykema.com

                                                 Dated:




                                               28
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 35 of 36 PageID #:256095




       IN WITNESS WHEREOF, the Parties hereto, through their fully authorized

representatives, have agreed to this Settlement Agreement as of the Effective Date.




 ______________________________                  __________________________________
 Daniel E. Gustafson                             Adam J. Zapala
 Daniel C. Hedlund                               Tamarah Prevost
 Michelle J. Looby                               COTCHETT, PITRE & MCCARTHY, LLP
 Joshua R. Rissman
                                                 840 Malcolm Road, Suite 200
 Brittany N. Resch
 GUSTAFSON GLUEK PLLC                            Burlingame, CA 94010
 120 South 6th Street, Suite 2600                T: (650) 697-6000
 Minneapolis, MN 55402                           azapala@cpmlegal.com
 T: (612) 333-8844                               tprevost@cpmlegal.com
 dgustafson@gustafsongluek.com
 dhedlund@gustafsongluek.com
 mlooby@gustafsongluek.com
 jrissman@gustafsongluek.com
 bresch@gustafsongluek.com                       Dated:

 Dated:
                                               Counsel for Commercial and Institutional Indirect
                                               Purchaser Plaintiffs



                                                 ___________________________________
                                                 Howard B. Iwrey
                                                 DYKEMA GOSSETT PLLC
                                                 39577 Woodward Ave., Suite 300
                                                 Bloomfield Hills, MI 48304
                                                 T: 248-203-0700
                                                 F: 855-232-1791
                                                 hiwrey@dykema.com
                                                          June 3, 2020
                                                 Dated:




                                               28
Case: 1:16-cv-08637 Document #: 3670 Filed: 06/22/20 Page 36 of 36 PageID #:256096




                                         ___________________________________
                                         Steven H. Gistenson
                                         DYKEMA GOSSETT PLLC
                                         10 South Wacker Drive
                                         Suite 2300
                                         Chicago, IL 60606
                                         T: 312-627-2267
                                         F: 866-691-5046
                                         sgistenson@dykema.com
                                                  June 3, 2020
                                         Dated:


                                       Counsel for Defendant Amick Farms, LLC




                                       29
